Exhibit 4.19 Execution Copy PLY GEM INDUSTRIES, INC. as Issuer, the GUARANTORS named herein, as Guarantors, and U.S. Bank National Association, as Trustee INDENTURE Dated as ofJanuary 11, 2010 13 1/8% Senior Subordinated Notes due 2014 CROSS-REFERENCE TABLE Trust Indenture Act Section Indenture Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 7.08; 7.10 (b) 7.08; 7.10; 12.02 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.05 (b) 12.03 (c) 12.03 313 (a) 7.06 (b)(1) 7.06 (b)(2) 7.06 (c) 7.06; 12.02 (d) 7.06 314 (a) 4.06; 4.18; 12.02 (b) N.A. (c)(1) 7.02; 12.04, 12.05; (c)(2) 7.02; 12.04, 12.05 (c)(3) N.A. (d) N.A. (e) 12.05 (f) N.A. 315 (a) 7.01(b); 7.02(a) (b) 7.05; 12.02 (c) 7.01 (d) 6.05; 7.01(c) (e) 6.11 316 (a)(last sentence) 2.09 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) 9.02 (b) 6.07 (c) 9.05 317 (a)(1) 6.08 (a)(2) 6.09 (b) 2.04 318 (a) 12.01 (c) 12.01 N.A. means Not Applicable Note:This Cross-Reference Table shall not, for any purpose, be deemed to be a part of this Indenture. i TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01 Definitions 1 Section 1.02 Other Definitions 32 Section 1.03 Incorporation by Reference of Trust Indenture Act 33 Section 1.04 Rules of Construction 33 ARTICLE II THE NOTES 34 Section 2.01 Form and Dating 34 Section 2.02 Execution, Authentication and Denomination; 35 Additional Notes; Exchange Notes Section 2.03 Registrar and Paying Agent 36 Section 2.04 Paying Agent to Hold Assets in Trust 37 Section 2.05 Holder Lists 37 Section 2.06 Transfer and Exchange 37 Section 2.07 Replacement Notes 38 Section 2.08 Outstanding Notes 38 Section 2.09 Treasury Notes 39 Section 2.10 Temporary Notes 39 Section 2.11 Cancellation 39 Section 2.12 Defaulted Interest 39 Section 2.13 CUSIP and ISIN Numbers 40 Section 2.14 Deposit of Moneys 40 Section 2.15 Book-Entry Provisions for Global Notes 40 Section 2.16 Special Transfer and Exchange Provisions 41 ARTICLE III REDEMPTION 45 Section 3.01 Right of Redemption 45 Section 3.02 Notices to Trustee 45 Section 3.03 Selection of Notes to be Redeemed 46 Section 3.04 Notice of Redemption 46 Section 3.05 Effect of Notice of Redemption 47 Section 3.06 Deposit of Redemption Price 47 Section 3.07 Notes Redeemed in Part 48 ARTICLE IV COVENANTS 48 Section 4.01 Payment of Notes 48 ii Section 4.02 Maintenance of Office or Agency 48 Section 4.03 Corporate Existence 49 Section 4.04 Payment of Taxes 49 Section 4.05 Maintenance of Properties and Insurance 49 Section 4.06 Compliance Certificate; Notice of Default 50 Section 4.07 Intentionally Omitted 50 Section 4.08 Waiver of Stay, Extension of Usury Laws 50 Section 4.09 Change of Control 50 Section 4.10 Limitations on Additional Indetedness 52 Section 4.11 Limitations on Restricted Payments 55 Section 4.12 Limitations on Liens 57 Section 4.13 Limitations on Asset Sales 58 Section 4.14 Limitations on Transactions with Affiliates 62 Section 4.15 Limitations on Dividend and Other Restrictions 64 Affecting Restricted Subsidiaries Section 4.16 Additional Note Guarantees 66 Section 4.17 Limitations on Layering Indebtedness 66 Section 4.18 Reports to Holders 67 Section 4.19 Limitations on Designation of Unrestricted Subsidiaries 68 Section 4.20 Limitation on the Issuance or Sale of Equity 69 Interests of Restricted Subsidiaries ARTICLE V SUCCESSOR CORPORATION 69 Section 5.01 Mergers, Consolidations, Etc. 69 ARTICLE VI DEFAULT AND REMEDIES 72 Section 6.01 Events of Default 72 Section 6.02 Acceleration 74 Section 6.03 Other Remedies 75 Section 6.04 Waiver of Past Defaults 75 Section 6.05 Control by Majority 75 Section 6.06 Limitation on Suits 75 Section 6.07 Rights of Holders to Receive Payment 76 Section 6.08 Collection Suit by Trustee 76 Section 6.09 Trustee may File Proofs of Claim 76 Section 6.10 Priorities 77 Section 6.11 Undertaking Costs 77 iii ARTICLE VII TRUSTEE 77 Section 7.01 Duties of Trustee 77 Section 7.02 Rights of Trustee 79 Section 7.03 Individual Rights of Trustee 80 Section 7.04 Duties of Trustee 80 Section 7.05 Notice of Default 80 Section 7.06 Reports by Trustee to Holders 81 Section 7.07 Compensation and Indemnity 81 Section 7.08 Replacement of Trustee 82 Section 7.09 Successor Trustee by Merger, Etc. 83 Section 7.10 Eligibility; Disqualification 83 Section 7.11 Preferential Collection of Claims Against the Issuer 83 ARTICLE VIII DISCHARGE OF INDENTURE; DEFEASANCE 83 Section 8.01 Termination of the Issuer’s Obligations 83 Section 8.02 Legal Defeasance and Covenant Defeasance 84 Section 8.03 Conditions to Legal Defeasance or Covenant Defeasance 86 Section 8.04 Application of Trust Money 87 Section 8.05 Repayment to the Issuer 87 Section 8.06 Reinstatement 88 ARTICLE IX AMENDMENTS, SUPPLEMENTS AND WAIVERS 88 Section 9.01 Without Consent of Holders 88 Section 9.02 With Consent of Holders 89 Section 9.03 Effect on Senior Debt 90 Section 9.04 Compliance with the Trust Indenture Act 90 Section 9.05 Revocation and Effect of Consents 90 Section 9.06 Notation on or Exchange of Notes 91 Section 9.07 Trustee to Sign Amendments, Etc. 91 ARTICLE X SUBORDINATION OF NOTES 92 Section 10.01 Notes Subordinated to Senior Debt 92 Section 10.02 Suspension of Payment When Senior Debt is in Default 92 Section 10.03 Notes Subordinated to Prior Payment of all Senior Debt 93 on Dissolution, Liquidation or Reorganization of the Issuer Section 10.04 Payments May be Made on Notes 95 Section 10.05 Holders to be Subrogated to Rights of Holders of 95 Senior Debt iv Section 10.06 Obligations of the Issuer Unconditional 95 Section 10.07 Notice to Trustee 96 Section 10.08 Reliance on Judicial Order or Certificate of 96 Liquidating Agent Section 10.09 Trustee’s Relation to Senior Debt 97 Section 10.10 Subordination Rights not Impaired by Acts or 97 Omissions of the Issuer or Holders of Senior Debt Section 10.11 Holders Authorize Trustee to Effectuate 97 Subordination of Notes Section 10.12 This Article X Not to Prevent Events of Default 98 Section 10.13 Trustee’s Compensation Not Prejudiced 98 ARTICLE XI NOTE GUARANTEE 98 Section 11.01 Unconditional Guarantee 98 Section 11.02 Subordination of Note Guarantee 99 Section 11.03 Limitation on Guarantor Liability 100 Section 11.04 Execution and Delivery of Note Guarantee 100 Section 11.05 Release of a Subsidiary Guarantor 101 Section 11.06 Waiver of Subrogation 101 Section 11.07 Immediate Payment 102 Section 11.08 No Set-Off 102 Section 11.09 Guarantee Obligations Absolute 102 Section 11.10 Note Guarantee Obligations Continuing 102 Section 11.11 Note Guarantee Obligations no Reduced 103 Section 11.12 Note Guarantee Obligations Reinstated 103 Section 11.13 Note Guarantee Obligations not Affected 103 Section 11.14 Waiver 104 Section 11.15 No Obligation to Take Action Against the Issuer 105 Section 11.16 Dealing With the Issuer and Others 105 Section 11.17 Default and Enforcement 105 Section 11.18 Acknowledgment 106 Section 11.19 Costs and Expenses 106 Section 11.20 No Merger or Waiver; Cumulative Remedies 106 Section 11.21 Survival of Note Guarantee Obligations 106 Section 11.22 Note Guarantee in Addition to Other Guarantee 106 Obligations Section 11.23 Severability 106 Section 11.24 Successors and Assigns 107 ARTICLE XII MISCELLANEOUS 107 Section 12.01 Trust Indenture Act Controls 107 v Section 12.02 Notices 107 Section 12.03 Communications by Holders with Other Holders 108 Section 12.04 Certificate and Opinion as to Conditions Precedent 108 Section 12.05 Statements Required in Certificate or Opinion 108 Section 12.06 Rules by Paying Agent or Registrar 109 Section 12.07 Legal Holidays 109 Section 12.08 Governing Law 109 Section 12.09 No Adverse Interpretation of Other Agreements 109 Section 12.10 No Recourse Against Others 109 Section 12.11 Successors 109 Section 12.12 Duplicate Originals 110 Section 12.13 Severability 110 Signatures S-1 ExhibitA - Form of Note ExhibitB - Form of Legends ExhibitC - Form of Certificate To Be Delivered in Connection with Transfers to Non-QIB Institutional Accredited Investors ExhibitD - Form of Certificate To Be Delivered in Connection with Transfers Pursuant to Regulation S ExhibitE - Form of Certificate To Be Delivered in Connection with Transfers of Temporary Regulation S Global Note ExhibitF - Form of Notation of Subsidiary Guarantee Note:This Table of Contents shall not, for any purpose, be deemed to be part of this Indenture. vi INDENTURE dated as of January 11, 2010 among Ply Gem Industries, Inc., a Delaware corporation (the “Issuer”), and each of the Guarantors named herein, as Guarantors, and U.S. Bank National Association, a national banking association, as Trustee (the “Trustee”). The Issuer has duly authorized the creation of an issue of 13 1¤8% Senior Subordinated Notes due 2014 and, to provide therefor, the Issuer and the Guarantors have duly authorized the execution and delivery of this Indenture. All things necessary to make the Notes, when duly issued and executed by the Issuer and authenticated and delivered hereunder, the valid and binding obligations of the Issuer and to make this Indenture a valid and binding agreement of the Issuer and the Guarantors has been done. For and in consideration of the premises and the purchase of the Notes by the Holders thereof, the parties hereto covenant and agree, for the equal and proportionate benefit of all Holders, as follows: ARTICLEI DEFINITIONS AND INCORPORATION BY REFERENCE Section1.01 Definitions. Set forth below are certain defined terms used in this Indenture. “144A Global Note” has the meaning given to such term in Section2.01. “Acquired Indebtedness” means (1)with respect to any Person that becomes a Restricted Subsidiary after the Issue Date, Indebtedness of such Person and its Subsidiaries existing at the time such Person becomes a Restricted Subsidiary that was not incurred in connection with, or in contemplation of, such Person becoming a Restricted Subsidiary and (2)with respect to the Issuer or any Restricted Subsidiary, any Indebtedness of a Person (other than the Issuer or a Restricted Subsidiary) existing at the time such Person is merged with or into the Issuer or a Restricted Subsidiary, or Indebtedness expressly assumed by the Issuer or any Restricted Subsidiary in connection with the acquisition of an asset or assets from another Person, which Indebtedness was not, in any case, incurred by such other Person in connection with, or in contemplation of, such merger or acquisition. “Additional Interest” has the meaning set forth in the Registration Rights Agreement. “Advisory Agreement” means the General Advisory Agreement, dated as of February 12, 2004, between the Issuer and CxCIC LLC. “Affiliate” of any Person means any other Person which directly or indirectly controls or is controlled by, or is under direct or indirect common control with, the referent Person.For purposes of this definition and the definition of “Permitted Holder”, “control” of a Person shall mean the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. “Agent” means any Registrar or Paying Agent. “amend” means to amend, supplement, restate, amend and restate or otherwise modify; and “amendment” shall have a correlative meaning. “Applicable Premium” means, with respect to a Note at any Redemption Date, the greater of:(i) 1.0% of the principal amount of such Note; and (ii) the excess of:(a) the present value at such Redemption Date of (1) the Redemption Price of such Note on the First Call Date (such Redemption Price being that described in Section 5 of the Notes) plus (2) all required remaining scheduled interest payments due on such Note through the First Call Date, other than accrued interest to such Redemption Date, computed using a discount rate equal to the Treasury Rate plus 75 basis points per annum discounted on a semi-annual bond equivalent basis, over (b) the principal amount of such Note on such Redemption Date. Calculation of the Applicable Premium will be made by the Issuer or on behalf of the Issuer by such Person as the Issuer shall designate; provided, however, that such calculation shall not be a duty or obligation of the Trustee. “asset” means any asset or property. “Asset Acquisition” means: (1)an Investment by the Issuer or any Restricted Subsidiary of the Issuer in any other Person if, as a result of such Investment, such Person shall become a Restricted Subsidiary of the Issuer, or shall be merged with or into the Issuer or any Restricted Subsidiary of the Issuer, or (2)the acquisition by the Issuer or any Restricted Subsidiary of the Issuer of all or substantially all of the assets of any other Person or any division or line of business of any other Person. “Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment or other disposition by the Issuer or any Restricted Subsidiary to any Person other than the Issuer or any Restricted Subsidiary (including by means of a sale and leaseback transaction or a merger or consolidation) (collectively, for purposes of this definition, a “transfer”), in one transaction or a series of related transactions, of any assets of the Issuer or any of its Restricted Subsidiaries other than in the ordinary course of business.For purposes of this definition, the term “Asset Sale” shall not include: (1)transfers of cash or Cash Equivalents; (2)transfers of assets (including Equity Interests) that are governed by, and made in accordance with, Section5.01; 2 (3)Permitted Investments and Restricted Payments permitted under Section4.11; (4)the creation or realization of any Lien permitted under this Indenture; (5)transfers of damaged, worn-out or obsolete equipment or assets that, in the Issuer’s reasonable judgment, are no longer used or useful in the business of the Issuer or its Restricted Subsidiaries; (6)sales or grants of licenses or sublicenses to use the patents, trade secrets, know-how and other intellectual property, and licenses, leases or subleases of other assets, of the Issuer or any Restricted Subsidiary to the extent not materially interfering with the business of Issuer and the Restricted Subsidiaries; and (7)any transfer or series of related transfers that, but for this clause, would be Asset Sales, if after giving effect to such transfers, the aggregate Fair Market Value of the assets transferred in such transaction or any such series of related transactions does not exceed $3.5 million. “Bankruptcy Law” means Title 11 of the United States Code, as amended, or any similar federal or state law for the relief of debtors. “Board of Directors” means, with respect to any Person, (i)in the case of any corporation, the board of directors of such Person, (ii)in the case of any limited liability company, the board of managers of such Person, (iii)in the case of any partnership, the Board of Directors of the general partner of such Person and (iv)in any other case, the functional equivalent of the foregoing or, in each case, other than for purposes of the definition of “Change of Control,” any duly authorized committee of such body. “Borrowing Base” means, as of any date, the sum of (x)90% of the book value of the inventory of the Issuer and its Restricted Subsidiaries as of the end of the most recent fiscal quarter preceding such date, (y)90% of the book value of the accounts receivable of the Issuer and its Restricted Subsidiaries as of the end of the most recent fiscal quarter preceding such date and (z)100% of the unrestricted cash and Cash Equivalents of the Issuer and its Restricted Subsidiaries as of the end of the most recent fiscal quarter preceding such date, in each case calculated on a consolidated basis in accordance with GAAP. “Business Day” means a day other than a Saturday, Sunday or other day on which banking institutions in
